Case 2:18-cv-08085-PSG-GJS Document 36 Filed 06/17/19 Page 1 of 12 Page ID #:496




    1   Marc E. Hankin (SBN:170505)            Valerie W. Ho (SBN: 200505)
        Marc@HankinPatentLaw.com               hov@gtlaw.com
    2
        Anooj Patel (SBN: 300297)              GREENBERG TRAURIG, LLP
    3   Anooj@hankinPatentLaw.com              1840 Century Park East, Suite 1900
        HANKIN PATENT LAW, APC                 Los Angeles, CA 90067-2121
    4
        12400 Wilshire Boulevard, Suite 1265   Tel: (310) 586-7700; Fax: (310)
    5   Los Angeles, CA 90025                  586-7800
        T: (310)979-3600; F: (310) 979-3603
    6
        Stephen Stark (Appearing PHV)          Attorneys for Defendant,
    7   Stephen.Stark@millermartin.com         GIBSON OVERSEAS, INC.
        MILLER & MARTIN PLLC
    8
        1200 Volunteer Building
    9   832 Georgia Avenue
        Chattanooga, TN 37402
   10
        T: (423) 756-6600; F (423) 785-8480
   11
   12   Attorneys for Plaintiff,
        LODGE MANUFACTURING
   13   COMPANY
   14
                          UNITED STATES DISTRICT COURT
   15                    CENTRAL DISTRICT OF CALIFORNIA
   16
   17   LODGE MANUFACTURING                    CASE NO. 2:18-cv-08085-PSG-GJS
        COMPANY,
   18                                          Hon. Philip S. Gutierrez
                     Plaintiff,
   19
               v.                              JOINT RULE 26(f) REPORT
   20
        GIBSON OVERSEAS, INC.,
   21                Defendant.                Scheduling Conference: 6/24/2019
   22                                          Time: 2:00 p.m.
   23                                          Courtroom 6A

   24                                          Complaint Filed: September 18, 2018
   25
                                               Counterclaim Filed: September 30,
   26                                          2018
   27
   28
        17801626v6
Case 2:18-cv-08085-PSG-GJS Document 36 Filed 06/17/19 Page 2 of 12 Page ID #:497




    1          Pursuant to the Court’s Order Setting Scheduling Conference (Dkt. 30),
    2   Rule 26(f) of the Federal Rules of Civil Procedure, and Local Rule 26, Plaintiff
    3   and Counterdefendant Lodge Manufacturing Company (“Lodge” or “Plaintiff”))
    4   and Defendant and Counterclaimant Gibson Overseas, Inc. (“Gibson” or
    5   “Defendant”) (jointly, the “parties”) by and through their counsel of record,
    6   having conducted a conference in accordance with Rule 26(f) on June 3, 2019,
    7   hereby respectfully submit the following Joint Rule 26(f) Report.
    8                   I. REPORT IN RESPONSE TO RULE 26(f)
    9   A.     NATURE OF THE CASE
   10          Plaintiff Lodge is in the business of making and selling cast iron
   11   cookware products. Defendant Gibson is also in the cookware business and
   12   sells cast iron products. Lodge alleges that it owns U.S. Patent No. 7,622,197
   13   entitled “Seasoned Ferrous Cookware” relating generally to cookware and
   14   specifically to corrosion resistant, scratch resistant and stick resistant ferrous-
   15   metal-containing cookware. Lodge contends that Gibson offers to sell and sells
   16   certain cookware products under its The Pioneer Woman product line that
   17   infringe the ‘197 patent (collectively, the “Accused Products”).
   18          On September 18, 2018, Plaintiff commenced this lawsuit alleging patent
   19   infringement. Defendant filed an Answer and Counterclaim on November 21,
   20   2018, denying infringement and seeking a declaration of invalidity and
   21   unenforceability.   On November 30, 2018, Plaintiff answered Defendant’s
   22   Counterclaim. The parties have each requested a jury trial on their respective
   23   claims.
   24   B.     STATUS OF DISCOVERY
   25          Counsel for the parties held the Rule 26(f) conference on June 3, 2019,
   26   and have prepared this Joint Discovery Plan as a result of that conference. The
   27   Joint Discovery Plan details the parties’ plan for the exchange of initial
   28                                          -1-
        17801626v6
Case 2:18-cv-08085-PSG-GJS Document 36 Filed 06/17/19 Page 3 of 12 Page ID #:498




    1   disclosures, the proposed subjects of discovery, the proposed limitations on
    2   discovery, and the parties’ views on electronic discovery.
    3   C.     DISCOVERY PLAN
    4                1. Changes to Timing, Form or Requirements
    5          The parties do not seek any changes in the form or requirement for
    6   disclosures under Rule 26(a).          The parties propose to exchange initial
    7   disclosures no later than June 24, 2019.
    8                2. Discovery Subjects, Timing, and Phasing
    9          The parties expect to conduct discovery, including requests for the
   10   production of documents, electronic materials and things; interrogatories;
   11   requests for admission; and deposition testimony. The parties do not believe
   12   that discovery needs to be phased with the exception that Lodge believes that
   13   Gibson should provide discovery concerning its sales of the Accused Products
   14   prior to any settlement or mediation conference.
   15          Counsel for each party has instructed their respective clients to preserve
   16   discoverable information.
   17                3. Electronically Stored Information
   18          The parties do not anticipate that discovery of electronically stored
   19   information (ESI) will be overly extensive and agree to confer regarding
   20   appropriate limitations on ESI discovery that would be proportional to the needs
   21   to the case.
   22          The parties’ obligations for the production of ESI shall not otherwise
   23   extend beyond those imposed by the Federal Rules of Civil Procedure.
   24                4. Privilege
   25                   a.    Privilege Logs
   26          The parties agree that privilege logs should include all responsive
   27   privileged documents created up to the date of the filing of the Complaint in the
   28                                           -2-
        17801626v6
Case 2:18-cv-08085-PSG-GJS Document 36 Filed 06/17/19 Page 4 of 12 Page ID #:499




    1   present action. The parties agree that any communications between the parties
    2   in this litigation and their attorneys in this litigation are privileged and logging
    3   them would be a waste of time and effort.
    4                b.     Production of Privileged Materials
    5          The parties acknowledge that regardless of the diligence of any party, a
    6   production of privileged or attorney work product documents may occur. The
    7   parties agree that the production of privilege or work product protected
    8   documents, ESI, or information, whether inadvertent or otherwise, is not a
    9   waiver of the privilege or protection from discovery in this case or in any other
   10   federal or state proceeding. If a producing party produces or provides discovery
   11   that it reasonably believes is privileged or otherwise immune from discovery,
   12   the producing party may claw back the protected document by making a written
   13   request to the receiving party specifically identifying the protected document,
   14   including the date, author, addressees, and general topic of the document and/or
   15   the bates number(s), as well as a brief explanation substantiating the claim of
   16   privilege. If these conditions are met, the receiving party shall destroy or return
   17   to the producing party such inadvertently produced materials and all copies
   18   thereof within five (5) calendar days of receipt of the written request. Return of
   19   the materials shall not constitute an admission or concession, or permit any
   20   inference, that the returned materials are, in fact, properly subject to a claim of
   21   privilege or immunity from discovery.
   22          When a producing party gives notice that certain produced material is
   23   subject to a claim of privilege or other protection, the obligations of the
   24   receiving parties are those set forth in Federal Rule of Civil Procedure
   25   26(b)(5)(B). This provision is not intended to modify whatever procedure may
   26   be established in an e-discovery order that provides for production without prior
   27   privilege review pursuant to Federal Rule of Evidence 502(d) and (e). This
   28                                          -3-
        17801626v6
Case 2:18-cv-08085-PSG-GJS Document 36 Filed 06/17/19 Page 5 of 12 Page ID #:500




    1   provision shall be interpreted to provide the maximum protection allowed by
    2   Federal Rule of Evidence 502(d).
    3                5. Limitations on Discovery
    4          The parties agree that the normal limitations on the number of
    5   interrogatories as provided by the Federal Rules of Civil Procedure and the
    6   Local Rules should apply to this case (25 each per party). The parties agree that
    7   the normal limitations on the number of depositions as provided by the Federal
    8   Rules of Civil Procedure should apply to this case (10 each per side); the 10
    9   depositions shall include fact and expert witness depositions. Each deposition
   10   shall not exceed seven hours on the record unless agreed to by the parties or
   11   ordered by the Court prior to conducting the deposition.
   12                6. Proposed Case Schedule
   13          The parties propose the case schedule dates as reflected in the attached
   14   Exhibit A. The Proposed Case Schedule includes various deadlines related to
   15   the service of patent infringement contentions, invalidity contentions, and the
   16   construction of claim terms. The parties agree that it would be helpful for the
   17   Court to define in its Scheduling Order what is expected of the parties in
   18   connection with the service of each of these items, as these items are not defined
   19   in the Federal Rules or the Local Rules. Accordingly, the parties propose that
   20   the Court include in its Scheduling Order the requirements which appear below.
   21   Proposed Requirements:
   22      1. As part of its Infringement Contentions, Plaintiff must identify and/or
   23         produce:
                 a. each claim of each patent in suit that is allegedly infringed by the
   24
                    Defendant (“Asserted Claim”), including for each claim the
   25               applicable statutory subsections of 35 U.S.C. § 271 asserted;
   26            b. separately for each claim, each product, device, apparatus, act,
                    process and/or method (“Accused Instrumentality”) of Defendant,
   27
                    to the extent known by Plaintiff, that allegedly infringes each
   28                                         -4-
        17801626v6
Case 2:18-cv-08085-PSG-GJS Document 36 Filed 06/17/19 Page 6 of 12 Page ID #:501




    1               Asserted Claim. Each product, device, and apparatus shall be
    2               identified by name or model number, if known. Each method or
                    process shall be identified by name, if known, or by any product,
    3
                    device, or apparatus which, when used, allegedly results in the
    4               practice of the claimed method or process;
    5            c. a claim chart specifying where each element of each asserted claim
                    is found within each Accused Instrumentality, including for each
    6
                    limitation that such party contends is governed by 35 U.S.C. §
    7               112(6), the identity of the structure(s), act(s), or material(s) in the
    8               Accused Instrumentality that performs the claimed function;
                 d. whether each limitation of each asserted claim is alleged to be
    9
                    literally present or present under the doctrine of equivalents in the
   10               Accused Instrumentality;
   11            e. if a party claiming patent infringement wishes to preserve the right
   12               to rely, for any purpose, on the assertion that its own or its
                    licensee’s apparatus, product, device, process, method, act or other
   13
                    instrumentality practices the claimed invention, the party shall
   14               identify, separately for each asserted claim each such apparatus,
   15               product, device, process, method, act, or other instrumentality that
                    incorporates or reflects that particular claim;
   16
                 f. documents (e.g., contracts, purchase orders, invoices,
   17               advertisements, marketing materials, offer letters, beta site testing
   18               agreements, and third party or joint development agreements)
   19               sufficient to evidence each discussion with, disclosure to, or other
                    manner of providing to a third party, or sale of or offer to sell, or
   20               any public use of, the claimed invention prior to the date of
   21               application for the patent in suit. A party’s production of a
   22               document as required herein shall not constitute an admission that
                    such document evidences or is prior art under 35 U.S.C. § 102;
   23
                 g. documents evidencing the conception, reduction to practice,
   24               design, and development of each claimed invention, which were
   25               created on or before the date of application for the patent in suit or
                    the priority date claimed by the patentee, whichever is earlier.
   26
           2. As part of its Invalidity Contentions, Defendant must identify and/or
   27         produce:
   28                                          -5-
        17801626v6
Case 2:18-cv-08085-PSG-GJS Document 36 Filed 06/17/19 Page 7 of 12 Page ID #:502




    1                a. each item of prior art that allegedly anticipates each Asserted
    2                   Claim or renders it obvious. Each prior art patent shall be identified
                        by its number, country of origin, and date of issue. Each prior art
    3
                        publication must be identified by its title, date of publication,
    4                   author, and publisher. Prior art under 35 U.S.C. § 102(b) shall be
    5                   identified by specifying the item offered for sale or publicly used or
                        known, the date the offer or use took place or the information
    6
                        became known, and the identity of the person or entity which made
    7                   the use or which made and received the offer, or the person or
    8                   entity which made the information known or to whom it was made
                        known. Prior art under 35 U.S.C. § 102(f) shall be identified by
    9
                        providing the name of the person(s) from whom and the
   10                   circumstances under which the invention or any part of it was
   11                   derived. Prior art under 35 U.S.C. § 102(g) shall be identified by
   12                   providing the identities of the person(s) or entities involved in and
                        the circumstances surrounding the making of the invention before
   13
                        the patent applicant(s);
   14                b. a chart identifying where specifically in each alleged item of prior
   15                   art each element of each asserted claim is found, including for each
                        element that such party contends is governed by 35 U.S.C. §
   16
                        112(6), a description of the claimed function of that element and
   17                   the identity of the structure(s), act(s), or material(s) in each item of
   18                   prior art that performs the claimed function;
   19                c. a detailed statement of any grounds of invalidity based on
                        indefiniteness under 35 U.S.C. § 112(2) or enablement or written
   20                   description under 35 U.S.C. § 112(1);
   21                d. a copy or sample of the prior art identified which does not appear
   22                   in the file history of the patent at issue. To the extent any such item
                        is not in English, an English translation of the portion(s) relied
   23
                        upon shall be produced.
   24
   25      3. As part of their Identification of Claim Terms for Construction, the
   26         parties shall exchange a list of terms, phrases, or clauses that they have
   27         identified for claim construction.

   28                                              -6-
        17801626v6
Case 2:18-cv-08085-PSG-GJS Document 36 Filed 06/17/19 Page 8 of 12 Page ID #:503




    1
    2      4. As part of their Exchange of Preliminary Claim Constructions and
              Evidence, the parties shall exchange a preliminary proposed construction
    3
              for each term, phrase, or clause that either party has identified for claim
    4         construction. Each of the parties must also identify each element that it
    5         contends is governed by 35 U.S.C. § 112(6), and identify the structure(s),
              act(s), or material(s) described in the specification corresponding to that
    6
              element. At the same time, the parties shall exchange a preliminary
    7         identification of intrinsic and extrinsic evidence, including without
    8         limitation, all references to the specification, prosecution history,
              dictionary definitions, citations to learned treatises and prior art, and
    9
              testimony of percipient and expert witnesses they contend support any of
   10         their claim constructions. The parties must identify each such item of
   11         intrinsic or extrinsic evidence by production number or produce a copy of
   12         any such item not previously produced. With respect to any such witness,
              percipient or expert, the parties must also provide a brief description of
   13
              the substance of that witness’s proposed testimony.
   14
   15      5. As part of the Meet and Confer to Narrow Issues for Claim Construction
              Briefing, the parties shall meet and confer and agree on a list of terms that
   16
              they propose require construction and each parties’ proposed
   17         construction.
   18
   19      6. As part of their Joint Claim Construction and Prehearing Statement, the
              parties shall submit to the Court a statement reflecting each party’s final
   20         position for claim construction, including each party’s list of terms,
   21         phrases, or clauses that it has identified for claim construction and its
   22         proposed construction for each such term, phrase, or clause, along with an
              identification of any intrinsic and/or extrinsic evidence known to the party
   23
              on which it intends to rely either to support its construction or to oppose
   24         the other party’s proposed construction. In the Joint Claim Construction
   25         and Prehearing Statement, the parties shall advise the Court of the
              anticipated length of time necessary for the Claim Construction Hearing.
   26
              The parties also shall advise the Court whether they propose to call one or
   27         more witnesses at the Claim Construction Hearing, the identity of each
   28                                          -7-
        17801626v6
Case 2:18-cv-08085-PSG-GJS Document 36 Filed 06/17/19 Page 9 of 12 Page ID #:504




    1          such witness, and for each witness, a summary of his or her testimony
    2          including, for any expert, each opinion to be offered related to claim
               construction.
    3
    4      7. As part of the parties’ Opening Claim Construction (Markman) Briefs,
    5         the Parties shall file and serve opening briefs and any evidence supporting
              their proposed claim constructions.
    6
    7      8. As part of their Rebuttal Markman Briefs, the parties shall file and serve
    8         briefs responsive to the opposing party’s opening brief and any evidence
              directly rebutting the supporting evidence contained in the opposing
    9
              party’s opening brief.
   10
                     7. Other Orders
   11
               The parties agree that a confidentiality order governing the handling of
   12
        confidential and proprietary information is necessary in this case. The parties
   13
        will confer and submit a stipulated protective order for the Court’s approval.
   14
               The parties also anticipate that an ESI protocol will be necessary and will
   15
        similarly confer and submit a proposed order to the Court.
   16
               Attorney Neil Brunetz is no longer with Miller & Martin and Lodge has
   17
        filed a notice of withdrawal. Eileen H. Rumfelt will be added to the case and has
   18
        filed for pro hac vice admission.
   19
               The parties consent to electronic service, and agree that such service of
   20
        papers may be accomplished by electronic mail to the recipients designated by
   21
        the parties, with the same result as if such papers had been delivered in person.
   22
        If the e-mail serving a paper is received after midnight (Pacific time), those
   23
        papers will be considered to have been received on the following day.
   24
   25
   26
   27
   28                                          -8-
        17801626v6
Case 2:18-cv-08085-PSG-GJS Document 36 Filed 06/17/19 Page 10 of 12 Page ID #:505




     1                II. REPORT IN RESPONSE TO LOCAL RULE 26-1
     2   A.      COMPLEX CASES
     3           The parties agree that use of the Manual for Complex Litigation is not
     4   necessary in this matter.
     5   B.      DISPOSITIVE MOTION SCHEDULE
     6           Pursuant to the proposed schedule set forth in Exhibit A, the parties shall
     7   confer regarding a post-Markman schedule, which shall address the deadline for
     8   filing dispositive motions, after the Court issues its Markman decision. The
     9   parties agree that motions for summary judgment shall be noticed and served
    10   such that the opposing party shall have two weeks to prepare an opposition, the
    11   moving party shall have two weeks to prepare a reply and the Court shall have
    12   two weeks to consider the papers before the hearing.
    13   C.      SETTLEMENT AND ADR PROCEDURE SELECTION
    14           Pursuant to Local Rule 16-15.4, the parties choose ADR Procedure No. 3,
    15   a private dispute resolution proceeding. The parties will pursue ADR no later
    16   than 45 days prior to the final pretrial conference, as specified by Local Rule 16-
    17   15.2.
    18   D.      TRIAL ESTIMATE
    19           The parties request that any trial be conducted before a jury. The parties
    20   estimate that the length of the trial will be 4-5 court days. The parties cannot yet
    21   determine the number of witnesses that they would call. However, the parties
    22   will be in a better position to determine the number of witnesses they intend to
    23   call at trial after discovery has been completed.
    24   E.      ADDITIONAL PARTIES
    25           Plaintiff understands that the allegedly infringing products may be
    26   manufactured by another entity for Defendant. To the extent discovery bears
    27   this out, Plaintiff may seek to add that entity as an additional defendant.
    28                                           -9-
         17801626v6
Case 2:18-cv-08085-PSG-GJS Document 36 Filed 06/17/19 Page 11 of 12 Page ID #:506




     1   F.     EXPERT WITNESSES
     2          The proposed timing of expert witness disclosures for claim construction
     3   is set forth in the proposed schedule attached as Exhibit A. The parties shall
     4   confer regarding a post-Markman schedule, which shall address non-claim
     5   construction expert discovery, after the Court issues its Markman decision.
     6   G.     OTHER ISSUES
     7          The parties are not currently aware of any other issues that may affect the
     8   status or management of the case.
     9
    10
    11                                  Respectfully submitted,
    12                                  HANKIN PATENT LAW, APC
    13
    14   Dated: June 17, 2019           By: /Marc E. Hankin/
                                               Marc E. Hankin (SBN:170505)
    15                                         Marc@HankinPatentLaw.com
    16                                         Anooj Patel (SBN: 300297)
                                               Anooj@HankinPatentLaw.com
    17
    18                                  Attorneys for Plaintiff and Counter-Defendant
                                        LODGE MANUFACTURING COMPANY
    19
    20                                   GREENBERG TRAURIG, LLP
    21
    22   Dated: June 17, 2019           By:/Valerie W. Ho/
                                               Valerie W. Ho (SBN: 200505)
    23                                         hov@gtlaw.com
    24
    25                                  Attorneys for Defendant and Counter-Claimant
                                        GIBSON OVERSEAS, INC.
    26
    27
    28                                         - 10 -
         17801626v6
Case 2:18-cv-08085-PSG-GJS Document 36 Filed 06/17/19 Page 12 of 12 Page ID #:507




     1                        EXHIBIT A – Proposed Schedule
     2   Proposed Date                     Event
     3   June 24, 2019                     (1) Opening of Discovery
                                           (2) Scheduling Conference
     4
                                           (3) Rule 26 Initial Disclosures
     5
         July 15, 2019                     Plaintiff to serve Infringement Contentions
     6
     7   August 30, 2019                   Defendants to serve Invalidity Contentions
     8
         September 16, 2019                Identification of Claim Terms for
     9                                     Construction
    10   October 7, 2019                   Exchange        of     Preliminary    Claim
                                           Constructions and Evidence
    11   October 21, 2019                  Meet and Confer to Narrow Issues for Claim
    12                                     Construction
         November 4, 2019                  File Joint Claim Construction and Prehearing
    13                                     Statement
    14
         December 2, 2019                  Claim Construction Discovery Cut-Off
    15
    16   January 20, 2020                  Parties’ Opening Claim Construction
                                           (Markman) Briefs
    17   February 3, 2020                  Parties’ Rebuttal Markman Briefs
    18
         At Court’s Convenience            Markman Hearing
    19
    20   At Court’s Convenience            Markman Order
    21   14 calendar days after service of The parties shall confer and file a proposed
    22   Markman Order                     post-Markman schedule with the Court,
                                           including for expert reports and discovery
    23                                     and dispositive motions.
    24
    25
    26
    27
    28                                       - 11 -
         17801626v6
